Citation Nr: 0904172	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-20 836	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating for residual 
right facial neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1991 to May 1993, 
from May 2002 to September 2002, and from September 2005 to 
November 2006.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont, which, in 
pertinent part, granted entitlement to service connection for 
right facial nerve neuropathy resulting from a reaction to an 
immunization.  An initial noncompensable disability 
evaluation was assigned, effective November 15, 2006.  


FINDINGS OF FACT

On January 9, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


